Exhibit 10.1
 
GENESIS GROUP HOLDINGS, INC.
2500 N. MILITARY TRAIL
BOCA RATON, FLORIDA 33431
 
October 30, 2012
 
Gideon Taylor
265 Harper Rd
Dry Fork VA 24549
 
Re:      Board Resignation
 
Dear Mr. Taylor:
 
This letter (this "Letter") confirms the understanding between you and Genesis
Group Holdings, Inc. (the "Company") regarding your resignation as a member of
the Company's board of directors (the "Board"). You and the Company recognize
that the Company intends to list its common stock on an exchange, and in
connection therewith, to effect changes in the membership of the Board to ensure
that there are at least a majority of independent directors serving on the
Board. By signing below, you hereby resign as a member of the Board effective on
the first day on or after the date that the Company has prepared a draft
registration statement on Form S-1 (the "Registration Statement") and the
Company's chief executive officer (the "CEO") requests such resignation,
provided that in connection with such resignation, the Company intends to fill
the vacancy created thereby by appointing an independent director to the Board.
Such intention shall be certified to you by the CEO at the time of his request
for your resignation. Such resignation as provided hereby is irrevocable, and
you agree not to contest the same. Further, you agree that such resignation is
not the result of any disagreement with the operations, policies or practices of
the Company that would require disclosure under Item 5.02(a) of Form 8-K under
the Securities Exchange Act of 1934.
 
At your request, the Company agrees to use its commercially reasonable efforts
to cause a number of shares held by you up to $250,000 in value based on the
midpoint of the price range on the cover of the Company's preliminary prospectus
in the Registration Statement to be included in the Registration Statement.
Notwithstanding the foregoing, any such registration shall be subject to the
following conditions: (1) the lead underwriter for the offering to be effected
pursuant to the Registration Statement (the "Offering") shall not have informed
the Company that in light of market conditions, such inclusion is not in the
best interests of the Company or the success of the offering; (2) you shall have
entered into the underwriting agreement in connection with the Offering; (3) you
shall have provided such information as the Company shall have reasonably
requested in connection with the Offering and the Registration Statement; and
(4) if requested by the lead underwriter, you shall have entered into the lead
underwriter's standard form of lock-up agreement with respect to any Company
securities held by you and not included in the Registration Statement.
 
[Remainder of page intentionally left blank]
 
 
1

--------------------------------------------------------------------------------

 
 
If the foregoing accurately reflects your arrangement with the Company, please
sign below. Thank you.
 

  Very truly yours,           Genesis Group Holdings, Inc.        
 
/s/ Lawrence M. Sands    
By: Lawrence M. Sands
    Title: Corporate Secretary  

 

ACCEPTED AND AGREED:               /s/ Gideon Taylor      
Gideon Taylor
             
Dated: 1 Nov 2012
     

 
 
 2

--------------------------------------------------------------------------------